Title: From John Quincy Adams to Louisa Catherine Johnson Adams, 11 October 1821
From: Adams, John Quincy
To: Adams, Louisa Catherine Johnson


				
					My dearest friend.
					Washington 11. October 1821.
				
				On arriving here yesterday, I had the pleasure of receiving your Letter of last Sunday from New-York by which I learnt the prospect of recovering the missing baggage—I found all well at home, but there is yet considerable disease in the City; and the yellow fever is said to be at Alexandria.Antoine says you sent him an order to get  a grate for the chamber over head; but he cannot find one that will suit—He desires me to tell you, that you can get one at Philadelphia, as good for 25 dollars as one which would cost fifty here—But he adds that there are none such to be had at Baltimore—I shall expect you here about this day week, and though anxious for your arrival, would not have you hurry yourself at all—Trippe’s Steam Boats will come from Frenchtown next Wednesday Evening, so that if you leave Philadelphia Tuesday, you will be there in time for him.I enclose three Letters for you, and remain with love to George and Mary, Faithfully yours
				
					J. Q. Adams.
				
				
			